COMPLAINT

(for non-prisoner filers without lawyers)

sep -7 2021

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))
NMetchel [ dobn Shton

 

Vv. Case Number:

(Full name of defendant(s)) 2 i -C-1 03 8

(to be supplied by Clerk of Court)
Conagra fools nc |

 

 

 

 

 

A. PARTIES
1. Plaintiff is a citizen of WS CONS ip) and resides at
(State)
WES Barkers rol , Lifton Wi: 5S 3/2!
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Cortese feo ol S_Tne
(Name)

Complaint — 1
Case 2:21-cv-01038-SCD Filed 9/07/21 Page 1 0f5 Document 1
is (if a person or private corporation) a citizen of Me bres Ka.

 

(State, if known)
and (if a person) resides at / Conse Dave, Of rahi L Kle"X
(Address, if known}

and (if the defendant harmed you while doing the defendant’s job)

worked for 5¢¢.. above.
(Employer’s name and address, if known)

(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4, Where it happened; and

5. Why they did it, if you know.

Zn Octo hee te Golf ZF beoan erfle Vea? as Process coatro! fechneian. Twos heved

det chfprmdel Hat Les Sfuctrog th Les fosition Tor frecneug for the Mans getett POS tink.
tity Pt fre E vies deme Preshitg by Ay § uguwoors. Subiechec! fo disce:ttite fron { verbs }
hemesnent. Zn Bul ot 2020 Fg x foul a, Corp lat ot be Wusstre ph.

Allidone Ly J was fotusey wasotgdble gecatnode' gns + Was gu wel to [6h above, Ly

Notietivn of IED on Sura! Owes$ can 5- Acei}rovally fy arnflloyer cetused to

 

 

 

 

 

Correct Medical antolmert errets .
z bole fay (th en floyar$ an Ployees) shisen:mint@l agains fie on
te basis ot my Sex, (Pele Nest Holyre Serual) (ry dis bii Aydin retaliation

for ofc dsc ra: nalforsy theatmey +.

Complaint — 2
Case 2:21-cv-01038-SCD Filed 69/07/21 Page 2 of 5 Document 1

 
of Aecgus f_/ Hu, 2086 ZF ws dschergael ree
onpleyenent al Coney ra fools She I bree thye valhel

 

Lik Tt le VW at the cul nights act ote Lib, Z 23 atunbeed, : th. Bt cals
wth alsa. Hes At.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint -— 3
Case 2:21-cv-01038-SCD Filed 59/07/21 Page 3 0f5 Document 1
C. JURISDICTION

 

 

 

I am suing for a violation of federal law under 28 U.S.C. § 1331.

 

OR

 

 

 

Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

[Monetary CotnenSeih ot for (¥, LoSSS, ot Enfloyaunt try passing [Fionrous
prea! book l, ‘he 2b hebh PbyScal trentel, pry other reconpinse
er Pusotds allewrd: byt Lut f-
Hat Lnpfloyer Reg nivedl to pewe a erp loyemuny- fregrera tor
those with dlisebbibres that's efrdw. Sake, * btcfee] 10 these onpfyed
aan! dleSehaod to_Wok within 5S) / SPL ceuhts ot the Lio org
off nencial Meus above thd of SSDSOT laymen ? Heir albundfe
sncome ans's,
h Sof denying the. viphts of ther expe yews, Ketaalatpsy egerst
ty 2 / sata he hichls.
A ne (hf lave andl Lupleautt ob higher Stan Lidl of Hletan Kotabiows

i doy Priacialbs SE That thet ane [255 [ely to CX foritnce WSS fuudaa¥,
Avy othe Judge rents thy cout deem af hope,

Case 2:21-cv-01038-SCD FietS8I84721 Page 4 of5 Document 1
E. JURY DEMAND

I want a jury to hear my case.

 

 

 

 

 

\¢ |- YES _|-NO

fo

I declare under penalty of perjury that the foregoing is true and correct.

 

 

 

Complaint signed this BOK day of Abagust— 20a!

Le ——_

Signature of Plaintiff

Hha--d09- O07
Plaintiff's Telephone Number

 

MM: tehellstertren 7Z7E ato . Coc]
Plaintiff's Email Address

tV450$ Bothors rel.
Mbbern wt S3fal

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

iA I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

 

 

 

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

 

Complaint —5
Case 2:21-cv-01038-SCD Filed 69/07/21 Page 5of5 Document 1
